AO 106 (Rev. 04/10) Application for a Search Warrant

                                                                                                                  MIDDLE DISTRICT OF TENN.
                                      UNITED STATES DISTRICT COURT
                                                                                                                      OCT 0 9 2018
                                                                    for the
                                                         Middle District of Tennessee
                                                                                                           lY
                                                                                                                       DEPUTY CLERK
              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                           Case No.
IN THE SEARCH OF A LG CELLULAR TELEPHONE )
       Model LGMS5210, ASSIGNED IMEI
              359998-08-860148-1
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pet uiy that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A - Property to Be Searched.

located in the               Middle               District of          Tennessee             , there is now concealed (identifi the
person or describe the property to be seized):

 See Attachment B - Items to Be Seized.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               N( evidence of a crime;
               ((contraband, fruits of crime, or other items illegally possessed;
                3( property designed for use, intended for use, or used in committing a crime;
                Q a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                       Offense Description
        21 U.S.C. 846                             Conspiracy to possess with intent to distribute a controlled substance
        21 U.S.C. 841(a)(1)                       Possession with intent to distribute a controlled substance


          The application is based on these facts:
        See attached Statement in Support of Application for Search Warrant consisting of pages 1-8 incorporated herein.

          N( Continued on the attached sheet.
          171 Delayed notice of       days (give exact ending date if more than 30 days:                               ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached she t.


                                                                                            Applicant's signature

                                                                                  DEA Task Force Officer Donald Hardin
                                                                                            Printed name and title

Sworn to before me and signed in my presence.
                                                                                                                       i
Date:            10/09/201
                                                                           /J
                                                                            2 4
                                                                                               ndge's signature

City and state: Nashville, Tennessee                                         Alistair Newbern, United States Magistrate J
                                                                                            Printed name and title


            Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 1 of 12 PageID #: 6
                                     ATTACHMENT A

                                  Property to Be Searched

       A LG CELLULAR TELEPHONE Model LGMS5210, ASSIGNED IMEI 359998-08-

       860148-1 (Subject Telephone).


       The Subject Telephone described above is currently stored in the DEA Nashville District

Office, which is located at 801 Broadway Suite 500, Nashville, Tennessee 37203.




   Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 2 of 12 PageID #: 7
                                          ATTACHMENT B

                                          Items to Be Seized

       All records and information on the Subject Telephone described in Attachment A that

relate to violations of Title 21, United States Code, Sections 841(a)(1) and 846, by Travis Lamont

Suggs and his associates and / or co-conspirators including:


           a. lists of customers and related identifying information;


           b. all telephone numbers and direct connect numbers or identities assigned to the

               device;


           c. telephone book or list of contacts;


           d. call and direct connect history information, including incoming and outgoing

              numbers dialed or received;


           e. any text messages which were drafted, sent or received;


          f. stored photographs, videos and text messages;


          g. GPS location history;


          h. internet search history, to include social media sites;


          i. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts

              of specific transactions;


          j. any information related to sources of drugs (including names, addresses, phone

              numbers, or any other identifying information);




   Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 3 of 12 PageID #: 8
     k. any information recording the user's schedule or travel;


     1,   all bank records, checks, credit card bills, account information, and other financial

          records.


     m. evidence of user attribution showing who used or owned by Subject Telephone at

          the time the things described in this warrant were created, edited, or deleted, such

          as logs, phonebooks, saved usernames and passwords, documents, and browsing

          history.




Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 4 of 12 PageID #: 9
                           IN THE UNITED STATES DISTRICT COURT

                          FOR THE MIDDLE DISTRICT OF TENNESSEE

                                    NASHVILLE DIVISION


IN THE MATTER OF THE SEARCH OF LG

CELLULAR TELEPHONE Model                              Case No.
                                                                 18-MJ-182
LGMS5210 ASSIGNED IMEI 359998-08-

860148-1 (Subject Telephone)




                             STATEMENT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

            I, Donald Hardin, being first duly sworn, hereby depose and state as follows:


                        INTRODUCTION AND AGENT BACKGROUND

       1. I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of electronic devices

currently in law enforcement possession, and the extraction from that property of electronically

stored information described in Attachment B.

       2.     I am a Task Force Officer (TFO) with the Drug Enforcement Administration

(DEA) and have been a DEA TFO since March of 2011. I am currently assigned to the DEA

Nashville District Office. I have worked in law enforcement since September 1994. I have

completed the Tennessee Law Enforcement Training Academy Basic Police School, Counterdrug

Operations Course, Methamphetamine Laboratory investigations, Drug Enforcement

Administration Basic Investigators Course, Interview and Interrogation, Intelligence Analysis,



    Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 5 of 12 PageID #: 10
Financial Investigative Techniques as well as other specialized training. I have also served as an

embedded law enforcement advisor to the U.S. Army in support of Operation Enduring Freedom

in Afghanistan.

       3.      In my role as a Task Force Officer for DEA, I have conducted narcotics and drug-

related investigations involving violations of international, federal, and state narcotics laws.

Currently, I am responsible for investigating crimes that involve the unlawful importation and

exportation of illegal narcotics, the possession with the intent to distribute controlled substances,

the distribution of controlled substances, the use of communication facilities to further these

offenses, the related crime of laundering monetary instruments, all in violation of Title 21, United

States Code, Sections 841(a)(1), 843(b), 846, and 952, and Title 18, United States Code, Sections

1956 and 1957.

       4.      In conducting these investigations, I have used a variety of investigative

techniques and resources, which include, but are not limited to, conducting physical and

electronic surveillance, court-authorized wiretaps, and managing the use of cooperating sources

("CS" or "informants"). Through these investigations, my training and experience, and

conversations with other law enforcement personnel, I have become familiar with how narcotic

traffickers: import, package, transfer and distribute narcotics; use cellular telephones; use

numerical codes, text messages, code words and other methods of avoiding detection by law

enforcement; and profit off certain types of narcotics. I also have experience debriefing

defendants, co-conspirators, witnesses, and informants who have been involved in unlawful drug

trafficking activities. During the course of my career, I have participated in numerous State and

Federal Title III wire intercept operations, resulting in the court authorized interception of tens of



                                                  2



    Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 6 of 12 PageID #: 11
thousands of conversations and text messages between drug traffickers and their associates. I have

expressed my opinion as to the content of these communications in both State and Federal Court.

        5. The information contained in this affidavit is based on my training and experience,

my personal participation in this investigation and information provided to me by other law

enforcement officials, including witness or informant interviews. I have also reviewed audio

recordings of telephone calls and/or reviewed text messages between a CS and Travis SUGGS

described below. Where conversations are related herein, they are related in substance and in part,

unless otherwise specified. Not all of the facts of the investigation known to me are contained

herein, only those necessary to establish probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       6. Based on the facts set forth in this statement, there is probable cause to believe that

violations of Title 21, United States Code, Sections 841(a)(1) and 846 (the "Target Offenses")

have been committed by Travis SUGGS.           There is also probable cause to believe that the

information described in Attachment B will constitute evidence of these criminal violations.

                  IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       7.   The property to be searched is as follows: LG CELLULAR TELEPHONE Model

LGMS5210, ASSIGNED IMEI 359998-08-860148-1 (Subject Telephone). The Subject

Telephone is currently stored in the DEA Nashville District Office, which is located at 801

Broadway Suite 500, Nashville, Tennessee 37203.

       8.       The applied-for warrant would authorize the forensic examination of the Subject

Telephone for the purpose of identifying electronically stored data particularly described in

Attachment B.


                                                3



    Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 7 of 12 PageID #: 12
                                                PROBABLE CAUSE

         9.       On March 9, 2018, Agents interviewed a Cooperating Source, hereinafter the CS,

at the Clarksville Police Department. The CS,1 who had not been utilized by law enforcement

previously to make controlled purchases of drugs, had sought to cooperate with Agents in hopes

of receiving favorable consideration on weapons and drug charges pending against the CS in the

State of Tennessee.

         10.      The CS told Agents he was introduced to SUGGS on March 7, 2018 through a

third party who knew SUGGS and who also knew the CS was cooperating with Agents. The CS

stated the third party introduced the CS and SUGGS in order for the CS to obtain drugs,

specifically methamphetamine from SUGGS. The CS told Agents in substance that SUGGS

advised the CS that he (SUGGS) gets large quantities of methamphetamine. The CS believed

SUGGS' source of methamphetamine was operating in the Bowling Green, Kentucky area.

         11.      The CS told Agents he and SUGGS discussed SUGGS selling methamphetamine

to the CS. The CS also provided Agents with two telephone numbers that SUGGS provided to the

CS in order to communicate with the CS and sell him methamphetamine. These numbers were

270-306-9000 and 856-830-2271. Agents subsequently subpoenaed these telephone numbers.

270-306-9000 was a Sprint telephone number subscribed to in the name of Bonnie Suggs, 216 E

Gallatin, Adairville, Kentucky. Agents subpoenaed 865-830-2271 and found that it was

subscribed in the name Larry Vinvicent, 1112 Nutwood Street, Bowling Green, KY 42103. I know

from the investigation that Bonnie Suggs is the mother of Travis SUGGS.




' CS's are referred to using only masculine pronouns regardless of gender

                                                         L!



     Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 8 of 12 PageID #: 13
       12.     On March 14, the CS and SUGGS communicated via telephone, SUGGS using the

865-306-9000 number, and arranged for the CS to purchase approximately one half pound of

methamphetamine from SUGGS. These calls were recorded by law enforcement with the consent

of the CS. I have listened to the content of calls between SUGGS and the CS and based on my

training and experience and information provided by the CS, I know SUGGS and the CS

discussed SUGGS selling approximately one half pound of methamphetamine to the CS. During

one conversation, the CS and SUGGS discussed the quantity of methamphetamine, the meeting

location and the price the CS would pay SUGGS for the methamphetamine. During the

conversation with the CS, SUGGS offered to provide the CS with methamphetamine on front.

Because the CS and SUGGS could not agree on the meeting location for SUGGS to sell the

methamphetamine, the meeting between the CS and SUGGS was postponed to a later date.

      13.      On March 21, 2018, SUGGS and the CS again communicated with each other via

text message and voice conversations to arrange for SUGGS to deliver the methamphetamine to

the CS at an agreed upon location and time. The content of the communications were relayed to

me by other law enforcement Agents on March 21, 2018. As described below, I and other Agents

watched as SUGGS arrived at an agreed upon meeting location to sell methamphetamine to the

CS. Agents consensually monitored and recorded the CS as the CS communicated with SUGGS

to make final arrangements for the meeting location for the intended sale.

       14.     Agents watched as SUGGS arrived at the meeting location and as the CS got into

SUGGS vehicle. The CS had previously been equipped with an amount of pre-recorded U.S.

Currency with which to purchase the methamphetamine. While the CS was in SUGGS vehicle,

Agents moved forward to arrest both the CS and SUGGS after hearing conversation between

SUGGS and the CS indicating that the drugs were present in the vehicle and the transaction was

                                                61




    Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 9 of 12 PageID #: 14
occurring. When Agents attempted to arrest SUGGS, SUGGS exited his vehicle and attempted to

flee from the scene. SUGGS was apprehended at the scene after a short pursuit on foot. SUGGS

continued to actively resist law enforcement and struggled against being handcuffed.

       15.    The CS was also arrested. When Agents had searched the CS's vehicle prior to the

scheduled transaction with SUGGS, a firearm and additional methamphetamine were recovered

from the CS's vehicle and were not within the scope of the CS's cooperation with law

enforcement. The CS was thus charged with state offenses for methamphetamine and firearm

found in his vehicle. A thorough search of the CS and his vehicle prior to CS meeting with

SUGGS revealed no additional contraband, and the CS was surveilled by Agents from the staging

location to the meeting location with SUGGS.

       16.    Agents recovered a large quantity of suspected methamphetamine from SUGGS

vehicle. I have reviewed laboratory reporting for the methamphetamine that SUGGS brought to

sell to the CS and found it was 305.48 grams of a mixture and substance containing d-

Methamphetamine Hydrochloride. According to the laboratory report, it is 99% pure plus or

minus 4%. According to this same report, 302.42 grams is pure methamphetamine.

       17.    Agents also recovered the aforementioned pre-recorded U.S. Currency provided to

the CS by Agents from the front passenger seat of SUGGS' vehicle. Agents compared serial

numbers on the currency found in SUGGS vehicle with currency issued to the CS to purchase the

methamphetamine from SUGGS and verified this was the same currency issued to the CS to

purchase the methamphetamine from SUGGS. Additional U.S. Currency was recovered from

SUGGS person that did not contain pre-recorded currency issued to the CS to purchase

methamphetamine from SUGGS.



                                                an



   Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 10 of 12 PageID #: 15
       18.       When Agents arrested SUGGS, we located three cellular telephones, including the

Subject Telephone. The phones were either on his person, lying on the ground in the vicinity of
                                           T h 4L Scr ~         ~tl ko
his vehicle or were in his vehicle. I know              c of t vem was used to communicate with the
                                                                OF
CS to make arrangements to sell him the agreed upon amount of methamphetamine. These phones

are in the custody of the Drug Enforcement Administration and remain unchanged from when

they were seized.

      19.        SUGGS was charged federally with possession with intent to distribute

methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1) and is currently

pending trial.


      20.        The events described herein occurred in Montgomery County, located in the

Middle District of Tennessee.


                           DRUG TRAFFICKERS USE OF CELL PHONES

      21.        Based upon my training and experience, I know that persons who are involved in

the possession and distribution of controlled substances, and who conspire to do so, in violation of

Title 21, United States Code, Sections 841(a)(1) and 846, commonly use their cellular phones,

SIM cards, and SD Cards to do the following:


        a.      Maintain records and other data from various forms of communication related to
their sale and distribution of controlled substances;

        b.      Discuss and negotiate their sales of controlled substances via telephone calls and
text messages, and keep phone numbers of their co-conspirators within their cellular phones.
Those individuals also frequently keep a list of names and numbers of customers and suppliers in
the electronic address books within their cellular telephones;

       C.      Generate, transfer, count, record and/or store records, invoices, receipts, bank
statements, and other related records;

                                                 7




   Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 11 of 12 PageID #: 16
        d.     Maintain addresses and telephone numbers of their co-conspirators; and

       e.     Store photographs of themselves, their co-conspirators, and their property,
including photographs of controlled substances and proceeds from the sale of those controlled
substances.

       22.     In my training and experience, examining data stored on devices of the type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device.

       23.     Additionally, based upon my training and experience, I know that persons who are

involved in the possession and distribution of controlled substances, and who conspire to do so, in

violation of Title 21, United States Code, Sections 841(a)(1) and 846, often carry multiple cells

phones at once.        They often use different phones to speak with their respective

suppliers/customers/other co-conspirators in order to make it more difficult for law enforcement

to intercept their calls and text messages. They also often will use a rotation of different cell

phones and SIM cards for that same reason.

                                             CONCLUSION

       24.     I believe that based upon the totality of facts and circumstances described above,

probable cause exists to search the Subject Telephone for evidence and instrumentalities of and

concerning violations of Title 21, U.S.C., Sections 841(a)(1) and 846. In consideration of the

foregoing, I respectfully request that this Court issue a search warrant for the examination of the

Subject Telephone described in Attachment A and authorize the DEA to view and download all

of the records and information contained in the Subject Telephone, as described in Attachment

In




                                                N



     Case 3:18-mj-04182 Document 1-1 Filed 10/09/18 Page 12 of 12 PageID #: 17
